Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions/Status of the Claims
Claims 13, 16-18, 21-35 and 43-46 are currently pending in the application.  Applicant is directed to the restriction requirement and election of species which was presented on 11-25-2020 and applicant’s reply to restriction filed 1-22-2021 applicant specifically selected from the previous claim 13, iii.) “an agent that blocks CAR T cell binding to the compound, or pharmaceutically acceptable salt thereof, but does not bind to the cancer” from previous claim 20 (currently cancelled). The applicant also elected FITC from previous claim 14 as the targeting moiety (to which the CAR molecule antigen binding moiety binds). The elections were made without traverse.  As such “an agent that blocks CAR T cell binding to the compound, or pharmaceutically acceptable salt thereof, but does not bind to the cancer” in the context of the previous election of species would be a free FITC molecule or derivative thereof. This election currently reads on the claim 13 iii)(c) and does not read on either 13 iii)(a) or (b) or new entered claims 43 or 46 as folate or derivatives thereof would not directly block binding of the CAR T cell to FITC or its derivatives. Therefore claims 22-35, 43 and 46 are currently withdrawn as directed to non-elected species/inventions. Claims 13, 16-18, 21 and 44-45 are examined below along with comments regarding arguments presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 13, 16-18, 21 and 44-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Of relevance to the written description rejection is the terminology from claim 13 i) “wherein the compound comprises a small molecule ligand linked to a targeting moiety by a linker” and a CAR “directed to the targeting moiety”.  Similarly the applicant has described a “targeting moiety” which may be specified by the extracellular binding moiety of a chimeric antigen receptor bearing cell to direct said cell (bridge) to a cell bearing a binding site for the “small molecule ligand”.  In the specification applicant has singularly disclosed a chimeric antigen receptor that is specific for the “targeting moiety” moiety, the FITC molecule, the CAR comprising antibody binding domains from a FITC specific scFv antibody fragment. However the “targeting moiety” can be envisioned to encompass not only small molecules as is described in the specification, but in fact almost any molecule or structural entity (peptide, protein, small chemical entity,) to which one can successfully derive a FITC binding agent. Additionally, the CAR “directed to the targeting moiety” would encompass a genus of structurally distinct antibodies or other agents that bind the target. The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16-18, 21 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al (WO2014100615A1) and Kim et al (US20150238631) and Kim et al (.J. Am. Chem. Soc. 2015, 137, 2832−2835; referred to as Kim JACS hereafter, reference 494 on the IDS filed 8/11/21)  Claim 13 describes a method of treating cancer comprising administering a FITC-folate conjugate, a CAR-T cell composition with CAR-T cells directed to the FITC molecule, and subsequently administering an agent which inhibits activation of the CAR-T cells, for example FITC. Claim 18 and 19 describe that the compound administered does not comprise an antibody or fragment thereof and that the targeting moiety is not a peptide. Claim 21 further describes the compound to be administered to inhibit activation of the CAR-T which for instance would be FITC specifically as the elected species.
 With respect to claim 13 Low et al discloses a system for treating cancer which is comprised of a bivalent small conjugate molecules (referred to as SCM) and CAR-T cells which bind to a targeting moiety on the SCM (abstract, 0007,0008).  Low et al describes that certain embodiments of CAR-T treatments of cancer can result in a deleterious side effect syndrome .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 16-18, 21 and 44-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-22 and 29-33, of copending Application No. 16253562 (reference application) in view of Kim and Low. Although the claims at issue are not identical, they are not patentably distinct from each other.  Referenced independent claims 16 and 29 correspond to the instant claims 13 and 21 respectively, with the distinction that the CAR-T cell specificity is further detailed as being directed to the FITC molecule (a species of the “targeting moiety” as is instantly claimed in 13 -15).  As detailed above the references of Low and Kim describe CAR-T cells that are directed to the FITC molecule with Low describing a FITC-folate small molecule conjugate which targets cancer cells. It is obvious in view of Low and Kim that in the instantly claimed system, in which the small molecule conjugate is a FITC-folate 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reply to Arguments Claim Rejections - 35 USC §112
Applicant’s arguments have been fully considered and are found to be partially convincing with respect to the claim amendments, but with respect to the currently defined CAR-T cell directed to FITC molecule the applicant has not defined appropriately what constitutes a CAR-T cell “directed to FITC”.  As described in the previous above rejection the applicant appears to have described in detail the use of a conventional CAR-T cell consisting of a FITC directed antibody fragment that is found in SEQ ID NO: 2. Applicant has not described any other embodiments of a FITC directed CAR which would encompass a wide variety of antibody formats, only one of which (scFv) is detailed in addition to other scFv with different CDR regions, and even small molecule conjugated CAR which may bind to the FITC molecule such as aptameric based CAR as one example of many possible claimed formats. As such applicants description of a singular format of chimeric antigen receptor with an scFv antigen binding domain is insufficient to provide that the applicant was in possession of the broad genus of FITC directed CAR as is instantly claimed. 
Reply to Arguments Claim Rejections - 35 USC §103
In initial traversal of the rejection arguments applicant claims that the references of Kim and Low combined do not teach or suggest in each element of the claims. Applicant primarily indicates that the combined references do not teach or suggest as in amended claim 13(iii)(c) 

Reply to Arguments Claim Rejections – Double Patenting
Applicant has not argued the substance of the previous Double Patenting rejection therefore the current rejection has been amended and reiterated above. 
Summary: NO claims are allowed. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08-11-2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/BRIAN HARTNETT/             Examiner, Art Unit 1644

/AMY E JUEDES/             Primary Examiner, Art Unit 1644